

ASSIGNMENT OF LEASE AND ESTOPPEL AGREEMENT




THIS AGREEMENT is entered as of the 31st day of August, 1995, by and among
Patrick E. Quinn and Max L. Fuller ("Assignors"), Q & F Realty, LLC, a Tennessee
limited liability company ("Assignee"), and Crown Transport Systems, Inc., a
Georgia corporation ("Tenant").


WHEREAS, Assignors have entered into a Lease with Tenant commencing March 1,
1994 of certain real property located in Whitfield County, Georgia, and a copy
of said Lease is attached hereto as Exhibit A (the "Lease"); and


WHEREAS, Assignors desire to assign the Lease to Assignee upon the terms and
conditions herein, and Assignee desires to assume all of the liabilities and
duties as well as the rights of Assignors therein; and


WHEREAS, Tenant, upon receipt of notice from Assignors and pursuant to paragraph
14 of the Lease, will execute an estoppel certificate which is made a part of
this agreement;


NOW THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties hereto,
the parties mutually agree as follows:


1.   Assignment. Assignors hereby sell, assign, transfer and convey to Assignee
all of Assignors' right, title and interest in and to the Lease, including the
rent to accrue under the Lease as of the effective date of this Agreement.


2.   Assumption. Assignee hereby accepts the assignment made herein and agrees
to perform all of the terms and conditions of the Lease to be performed by the
Assignors.


3.   Estoppel Certification. Tenant hereby certifies that:


(a)   Tenant is the tenant in possession of the property described in the Lease,
a copy of which is attached hereto and incorporated herein by reference;


(b)   The terms of the Lease recited above are true and correct in all aspects,
and the Lease is unmodified and in full force and effect;


(c)   The Assignors are not in default of any terms or conditions of the Lease,
nor have Assignors committed any breach of the Lease;
 
(d)   No rent or other charges have been paid in advance under the Lease after
the date hereof;




        

--------------------------------------------------------------------------------

 


(e)   Tenant has no claim against Assignors for any deposits, security or
otherwise;


(f)   Tenant, as of the date hereof, has no claims, defenses, counterclaims or
offsets Tenant could allege in any action brought against Tenant for rent
accruing under the Lease; and


(g)   Tenant hereby ratifies the Lease and agrees to attorn to and recognize
Assignee as the lessor of the property described in the Lease.


4.   Discharge and Release. Assignee and Tenant hereby discharge and release
Assignors from any and all obligation, responsibility or liability, whether
fixed or contingent, known or unknown, arising out of or in any way connected to
the Lease or Assignors' obligations thereunder.


5.   Binding Effect. This Agreement shall be binding upon all of the parties
hereto and their respective successors, heirs and assigns.


IN WITNESS WHEREOF each of the parties hereto has set forth his hand effective
as of the day and date first written above.


ASSIGNORS:


/s/ Patrick E. Quinn
Patrick E. Quinn


/s/ Max L. Fuller
Max L. Fuller


ASSIGNEE:


Q & F Realty, LLC,
a Tennessee limited liability company
By: /s/ Patrick E. Quinn
Title: Chief Manager


TENANT:


Crown Transport Systems, Inc.,
a Georgia corporation


By: /s/ Patrick E. Quinn
Title: Secretary


